Citation Nr: 0700879	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-11 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to plot or interment allowance.



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The veteran served on active duty as a recognized guerilla 
from October 1943 to May 1945.  He died in November 2003 and 
the appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2005 and again in April 2005, the appellant 
advised VA that she required a representative to assist in 
pursuing her claims before the Board of Veterans' Appeals.  
It does not appear that she was ever advised of the available 
representatives and she has proceeded unrepresented 
notwithstanding her continued requests for representation.  
Additionally, it appears that she has not been provided with 
proper notice of her rights and responsibilities under the 
Veterans Claims Assistance Act of 2000 (VCAA).

The appellant requests payment of an allowance for the plot 
or interment of her veteran/father based on her belief that 
he was a combat-injured veteran who was entitled to service-
connected benefits for a hand wound at his time of death.  It 
does not appear that the appellant was ever advised that her 
father filed a claim of entitlement to service connection for 
a left hand gunshot wound that was denied by the RO in July 
1998.  In fact, it appears that the appellant has been 
provided very little information to assist in her prosecution 
of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with the names 
of local representatives and give her an 
opportunity to obtain representation.

2.  Provide the appellant with proper VCAA 
notice including notice of the 
significance of her father's claim of 
entitlement to service connection for a 
left hand gunshot wound being denied in 
1998.  Provide a copy of the July 1998 
rating decision.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and her 
representative, if she employs one, should 
be furnished a Supplemental Statement of 
the Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


